DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-9,11-14,16-19, 21,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (patent No. 5,469,552) in view of Cowlishaw (patent application publication No. 2011/0269229) and Gabrielli (patent application publication No. 2018/0293078).
	Suzuki taught the invention substantially as claimed (as to claim 11) including 
 A computer system for facilitating processing within a computing environment (e.g., see fig. 3), the computer system comprising: a memory (external memory not shown e.g., see col. 7, lines 30-36); and a processor (combination of instruction fetch unit, instruction decode unit, operand fetch and execution unit and operand store unit  and pipeline control unit of fig. 3 provide the processor) coupled to the memory(e.g., see fig. 3 and col. 7, lines 30-36 where the processor elements are coupled to external memory via bus control unit), wherein the computer system is configured to perform a method comprising: executing an instruction on the processor (e.g., see col. 5, lines 28-56) and col. 8, lines 35-67)[note the method is performed by executing a floating point instruction on the processor see figs. 3-5 which disclose a processor of a processor); performing one or more operations, based on executing the instruction (e.g., see col. 10, lines 45-67) and col. 11, lines 1-6 and col. 14, lines 20-67) wherein one or more operations are performed based on executing the floating point instruction (note see col 8,lines 35-67 for further details of operations performed in light of floating point instructions ; determining, based on executing the instruction, whether an overflow condition occurred, the determining using an overflow indicator (e.g., see col. 9, lines 1-15 and col. 11, lines 1-5 and lines 56-67; wherein based on executing a floating point instruction an overflow detector (element 22c) determines if an overflow condition using an overflow exception detection signal (overflow indicator) (e.g., see fig. 5) ;, obtaining a per-instruction overflow interrupt indicator for the instruction (e.g., see col. 9, lines 33-57 and fig. 5 wherein an overflow interrupt indicator (element 31c) indicates whether the interrupt processing is inhibited (disabled) for the instruction based on an overflow condition detected by overflow detector (element  21c),; performing a logical operation using the overflow indicator indicating that the overflow condition occurred and the per-instruction overflow interrupt indicator to obtain a result of the logical operation (e.g., see col. 9, lines 33-57 and fig. 5 wherein a logical AND operation (element 34) is performed using an overflow exception detection signal (overflow indicator) and the overflow interrupt indicator  (element 31c) to obtain a result of the logical indicator) and the overflow interrupt indicator (element 31c) to obtain  a result of the logical operation; performing interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per- instruction overflow interrupt indicator being set to a defined value; and bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per- instruction overflow interrupt indicator being set to another defined value (e.g., see col. 9,lines 33-57 and fig. 5: wherein the exception  condition based the result of the AND operation performed  at element 34 and the interrupt indicator (element 31c)  being set to one (also see column 10, lines 45-67 to col. 11, lines 1-6 and col14, lines 22-67), 
Suzuki did not expressly detail setting a condition code pertaining to the instruction as a result of executing the instruction; based on determining that the overflow condition occurred: setting the condition code to reflect the overflow condition, based on the overflow condition occurring, the condition code being separate from the overflow indicator and set based on execution of the instruction being executed; the per-instruction overflow interrupt indicator being specified by the instruction and located in a location accessible to the instruction, the per-instruction overflow interrupt indicator indicating whether interrupt processing is to be disabled for the instruction based on the overflow condition.
Suzuki taught using a global bit of a control register to either enable or bypass interrupt processing due to an overflow condition for all instructions in a processor that may cause overflow conditions. However, Suzuki did not expressly detail an instruction in a processor that includes a bit field or indicator that can enable or by pass interrupt processing for the instruction. 


Cowlishaw discusses obtaining a per-instruction interrupt indicator for an instruction ([0027-0029 and 0033-0034]: wherein a floating-point instruction obtains a quantum error mask bit (per-instruction interrupt indicator). Wherein the instruction is encoded with a bit or control field which indicates whether a trap (interrupt) should be performed for the instruction or should be bypassed) the per-instruction interrupt indicator being specified by the instruction and located in a location accessible to the instruction, the per-instruction interrupt indicator indicating whether the interrupt processing is to be disabled for the instruction based on an interrupt condition ({(0027-0029 and 0033-0035]: wherein an floating point instruction obtains a quantum error mask bit (per-instruction interrupt indicator) located in a bit or control field of the instruction. Wherein the instruction is encoded with a bit or control field, and when the bit or field is not set an exception (interrupt) does not cause a trap to occur. Therefore, the exception processing is disabled because trap processing is not performed (See Fig. 2)) performing interrupt processing for the interrupt condition, based on the per-instruction interrupt indicator being set (0027-0029 and 0033-0035]: wherein the instruction is encoded with a bit or control field, and when the bit or field is set an exception (interrupt) causes a trap execution (interrupt processing) to be performed (See

Fig. 2)) and bypassing the interrupt processing for the interrupt condition, based on the per-instruction interrupt indicator. ({(0027-0029 and 0033-0035]: wherein the instruction is encoded with a bit or control field, and when the bit or field is not set an exception (interrupt) does not cause a trap to occur. Therefore, the exception processing is bypassed because trap processing is not performed (See Fig. 2)). The combination would have a system like Suzuki, where a bit controls whether interrupt processing is performed or bypassed for an overflow condition caused by executing a floating-point instruction, that stores said bit for controlling interrupt processing and bypassing in a field of the instruction as taught in Cowlishaw. One of ordinary skill in the art would be motivated to include a bit that controls interrupt processing and bypassing in individual instructions for the benefit of providing added flexibility (see Cowlishaw [0028)]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overflow interrupt indicator of Suzuki to be used on an instruction level by being used as an indicator that can be encoded into individual instructions as taught in Cowlishaw. It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using a bit in a field of an individual instruction to enable or bypass interrupt processing) for another (using a bit in a global register used for all instructions to enable or bypass interrupt processing) for the benefit of added flexibility (Cowlishaw [0028]) (MPEP 2143, Example B).
Also, Cowlishaw taught setting a condition code (122)  as a result of executing the instruction [e.g., see fig. 2 where the execution of floating point operation (step 210 in fig 2) causes quantum exception flag (step 220)  which qualifies as a condition code to be set] with the exception flag(122) being separate from the exception register(122) (e.g., see fig. 1) Cowlishaw further taught that the exception mask  may be encoded in bits of individual instructions   (e.g., see paragraph 0033) this provides an exception indicator that is part of an instruction and used to determine if a interrupt or trap is taken when the instruction is executed (e.g., see paragraphs 34-0037) while a separate exception flag 122 (condition code) is stored  to indicate and exception has occurred in the execution of the instruction. As to exception being an overflow condition Cowlishaw taught the exceptions including overflow (e.g., see  paragraph 0003)[ Cowlishaw states “Existing exceptions, such as inexactness, overflow  and underflow exceptions  occur when precision or range has been exceeded]. Therefore as Cowlishaw is understood, the separate exception flag (condition code) and exception mask field within  individual instructions  provides the separate overflow mask/indicator and overflow condition code as claimed. 
On the other hand Gabrielli discusses setting a condition code as a result of executing the instruction ({(0077-0078]: wherein a condition code (bit or flag) is set in FPSR (element 78) as a result of executing a VFPADD instruction) based on determining that the overflow condition occurred: setting the condition code to reflect the overflow condition, based on the overflow condition occurring” ({(0067, 0072, 0075-0076 and 0078]: wherein a condition code (flag) is set in a FPSR, based on determining that an overflow condition occurred due to instruction execution of VFPADD instruction, wherein the condition code reflects the overflow condition in the OFC bit based on the overflow condition occurring (See Figs. 2-3 for further clarity)) “the condition code being separate from the overflow indicator’ (See Fig. 3: wherein the OFC signal (overflow indicator) is separate from the condition code (i.e. the OFC bit/flag set in the FPSR (element 78)) “wherein the condition code resulting from execution of the instruction and separate from the overflow indicator is still set to reflect the overflow condition based on the bypassing occurring.” ([See Fig. 3 and 0078]: wherein the condition code (OFC bit/flag) is set in the FPSR to reflect the overflow condition even if the FPCR register indicates that the overflow exception is not to
cause a trap (bypass the trap/exception). Wherein the condition code (i.e. the OFC bit/flag set in the FPSR (element 78)) is a result of execution of the VFPADD instruction and is separate from the overflow indicator signal shown leaving the Zr register in Fig. 3.) The combination would have a system like Suzuki, which detects overflow conditions, that would store an indication of an overflow condition in a floating- point status register (FPSR) as taught Gabrielli responsive to execution of an instruction resulting in an overflow condition.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Suzuki to include a floating-point status register as taught in Gabrielli. One of ordinary skill in the art would see that Suzuki is used to detect floating-point exceptions and either bypass or perform interrupt processing, but would see that there is not a status register used to record when an exception event has occurred (See Suzuki, Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a floating point status register to record exception (interrupt) conditions in a system) to a known device (system of Suzuki) ready for improvement to yield predictable results (using a floating point status register to record the presence of exception conditions) for the benefit of efficiently identifying exception conditions caused by floating point execution. (MPEP 2143, Example D)

Due to the similarities between claims 11 and 1 and 16; Claims 1 and 16 are similarly rejected on the same basis as claim 11 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 11 above.

The examiner notes that Claim 1 includes limitations stating “A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions’, which are not included in claim 11 above. However, Cowlishaw teaches “A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions” ([0O009 and 0041-0042]: wherein a computer program product comprises a computer readable storage medium readable by a processing circuit and storing instructions is disclosed). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data processing apparatus of Suzuki to include a computer program product that stores executable instructions as taught in Cowlishaw. It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a computer program product to store executable instructions) to a known device (data processing apparatus of Suzuki which executes instructions) ready for improvement to yield predictable results (a data processing apparatus which executes instructions stored on a computer program product) for the benefit of added flexibility. (MPEP 2148, Example D)

In regards to claim 12, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the per-instruction overflow interrupt indicator is located in a field of the
instruction.” (Cowlishaw [0027-0028 and 0033-0035]: wherein the per-instruction indicator is a control bit or field located in the instruction (Note: the overall combination of Suzuki and Cowlishaw teaches the per-instruction overflow indicator as indicated in claim 11 above because Suzuki teaches the overflow indicator and the combination of references teach a per-instruction overflow interrupt indicator))

Claims 2 and 17 are similarly rejected on the same basis as claim 12 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 12 above.

In regards to claim 13, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the overflow condition occurred based on performing an operation of the one or more operations, the operation being an arithmetic operation.” (Suzuki: Column 1, lines 41-45, Column 4, lines 24-28: wherein the overflow condition occurred based on performing an arithmetic operation (see Fig. 4 and 8 for further details)) |Gabrielli [0077]: wherein an overflow condition occurred based on the execution of a vector arithmetic instruction)

Claims 3 and 18 are similarly rejected on the same basis as claim 13 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 13 above.

In regards to claim 4, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the bypassing the interrupt processing comprises suppressing a machine exception to be generated by the instruction.” (Suzuki: Column 10, lines 45- 67, Column 11, lines 1-6, 56-67 and Column 12, line 1: wherein bypassing the exception processing comprises inhibiting a trap (machine exception) to be generated by the instruction)

In regards to claim 5, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the performing interrupt processing comprises reporting an interruptible condition.” (Suzuki: Column 9, lines 51-56: wherein performing interrupt processing comprises reporting a trap condition (interruptible condition) by outputting a trap activate signal| Gabrielli [0075 and 0078]: wherein performing the interrupt processing causes an interruptible condition to be reported to the operating system)

In regards to claim 7, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the defined value is one and the other defined value is zero.” (Suzuki: Column 9, lines 40-60: wherein the trap enable bit is either set to one or zero in order to perform or bypass an exception| Gabrielli [0075 and 0078]: wherein an overflow trap processing for the overflow condition is carried out based on the overflow exception masking bit being set to one and it is bypassed based on the defined value being set to zero (See Fig. 2))

In regards to claim 14, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the overflow condition occurred based on a result of an operation of the one or more operations’ (Suzuki: Column 10, lines 45-67 to Column 11, lines 1- 6 and Column 14, lines 20-67: wherein floating-point operations are executed and cause an overflow condition)

The overall combination of Suzuki, Cowlishaw and Gabrielli thus far does not teach, “wherein the overflow condition occurred based on a result of an operation of the one or more operations being larger than a target format for the result.” Suzuki does teach an overflow condition as a result of executing floating-point operations. However, Suzuki does not explicitly teach that the overflow condition was caused due to a larger target format.

Gabrielli teaches, “wherein the overflow condition occurred based on a result of an operation of the one or more operations being larger than a target format for the result.” (Gabrielli [0067, 0072 and 0077-0078]: wherein the instruction includes performing one or more operations and wherein the overflow condition occurs based on a result being larger than an output format for the result)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overflow conditions caused in Suzuki to occur based on a result of an operation being larger than a target format as taught in Gabrielli.
It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (causing an overflow condition to occur based on a result being larger than a target format as taught in Gabrielli) to a known device (processor of Suzuki) ready for improvement to yield predictable results (overflow conditions which occur based on a result being larger than a target format) for the benefit of efficiently detecting all overflow conditions in a processor. (MPEP 2143, Example D)

Claims 8 and 19 are similarly rejected on the same basis as claim 14 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 14 above.

In regards to claim 9, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 8” (see rejection of claim 8 above) “wherein the operation is an operation from a group of operations consisting of arithmetic operations, conversion operations and move operations.” (Suzuki: Column 17, lines 1-4: wherein the operations consist of arithmetic operations or move operations| Gabrielli [0057-0058 and 0078]: wherein the operation consist of arithmetic and conversion operations)





As to clam 21 The overall combination of Suzuki, Cowlishaw and Gabrielli taught the computer-implemented method of claim 16, Cowlishar taught wherein the bypassing the interrupt processing comprises suppressing a machine exception to be generated by the instruction (e.g,. see fig. 2)[note the when the error mask is not set (step 220  on NO path after decision of Quantum of result =preferred in fig. 2) the trap is not executed (steps 222 etc. along the NO path of Quantum error mask set?).


As to  claim 23 The overall combination of Suzuki, Cowlishaw and Gabrielli  taught The computer-implemented method of claim 16, Cowlishaw taught wherein the performing interrupt processing comprises reporting an interruptible condition (e.g., see paragraph 0018)[Cowlishaw taught a quantum exception reporting mechanism that in response to a mask bit  and when a quantum exception occurs  the result of the decimal floating point registers  and a code identifying the exception type is written to the Floating point  Control word and a program execution is trapped to the program interrupt handler].
Allowable Subject Matter
Claim 6,10,15,20, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 22 requires among things:
The computer-implemented method of claim 16, wherein the bypassing the interrupt processing comprises not overwriting a status mask setting.
Claim 6 recites similar limitations.

Claim 10 requires among other things:
The computer program product of claim 1, wherein the overflow condition is a result of executing an operation of the instruction, and wherein the bypassing the interrupt processing temporarily disables, on a per-instruction basis, an overflow interrupt resulting from the overflow condition and comprises suppressing a machine exception to be generated by the instruction and not overwriting a status mask setting.

Claim 15 requires among other things:
 The computer system of claim 11, wherein the overflow condition is a result of executing an operation of the instruction, and wherein the bypassing the interrupt processing temporarily disables, on a per-instruction basis, an overflow interrupt resulting from the overflow condition and comprises suppressing a machine exception to be generated by the instruction and not overwriting a status mask setting.


Claim 20 requires among other things:
 The computer-implemented method of claim 16, wherein the overflow condition is a result of executing an operation of the instruction, and wherein the bypassing the interrupt processing temporarily disables, on a per-instruction basis, an overflow interrupt resulting from the overflow condition and comprises suppressing a machine exception to be generated by the instruction and not overwriting a status mask setting.


Claim 24 requires among things:

 A computer program product for facilitating processing within a computing environment…, based on the overflow condition occurring, the condition code being separate from the overflow indicator; obtaining a per-instruction overflow interrupt indicator for the instruction, the per-instruction overflow interrupt indicator being specified by the instruction and located in a location accessible to the instruction, the per-instruction overflow interrupt indicator indicating whether interrupt processing is to be disabled for the instruction based on the overflow condition; performing a logical operation using the overflow indicator indicating that the overflow condition occurred and the per-instruction overflow interrupt indicator to obtain a result of the logical operation; performing interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per- instruction overflow interrupt indicator being set to a defined value; and bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per- instruction overflow interrupt indicator being set to another defined value, wherein the condition code resulting from execution of the instruction and separate from the overflow indicator is still set to reflect the overflow condition based on the bypassing occurring, and wherein the bypassing the interrupt processing comprises not overwriting a status mask setting.

Claims 25 requires among other things: 

 A computer-implemented method of facilitating processing within a computing environment…setting the condition code to reflect the overflow condition, based on the overflow condition occurring, the condition code being separate from the overflow indicator; obtaining a per-instruction overflow interrupt indicator for the instruction, the per-instruction overflow interrupt indicator being specified by the instruction and located in a location accessible to the instruction, the per- instruction overflow interrupt indicator indicating whether interrupt processing is to be disabled for the instruction based on the overflow condition; performing a logical operation using the overflow indicator indicating that the overflow condition occurred and the per-instruction overflow interrupt indicator to obtain a result of the logical operation; performing interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per-instruction overflow interrupt indicator being set to a defined value; and bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per-instruction overflow interrupt indicator being set to another defined value, wherein the condition code resulting from execution of the instruction and separate from the overflow indicator is still set to reflect the overflow condition based on the bypassing occurring, and wherein the bypassing the interrupt processing comprises not overwriting a status mask setting.

The closest prior art includes Suzuki, Gabrielli and Colishaw. The closest prior art taught the features of the clams that claims 6,10,15,20, 22 depend and some of the limitations of claims 24 and 25 as shown above however the closest prior art did not teach among other things the limitations of each claims  6,10,15,20, 22 , 24 and 25 as shown above.
Response to Arguments
Applicant's arguments filed 10/08/ have been fully considered but they are not persuasive. 
The rejections are hereby maintained as set forth in the last office action (and repeated above with editing to amplify rejection of certain features that the reference(s) teach and to address newly added claims and claim  limitations.
Applicant argues that the cited prior art does not teach
“bypassing the interrupt processing for the overflow condition, based in part on the result of logical operation and per-instruction overflow interrupt indicator set to another defined value, wherein the condition code from execution of the instruction an separate from the overflow is still set to reflect overflow condition based on the bypassing occurring, the condition code pertaining to the instruction reflecting on or more resulting conditions of the instruction being executed. 
The Examiner contends that this combination of features is taught by the cited combined prior art as detailed in the rejection(s) above. 

The change in scope of the claims necessitated a new search.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC

/ERIC COLEMAN/Primary Examiner, Art Unit 2183